Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 3 is objected to because of the following informalities:  the representation “e.g.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-10,15-19,22, 24, 53-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al (“Dimensional Music Emotion Recognition by Valence Arousal Regression”, 2016 IEEE International Conference on Cognitive Information and Cognitive Computing.  Pp 42-49), herein referred to as Bai et al (“Dimensional Music Emotion…).

As per claim 1, Bai et al (“Dimensional Music Emotion…) teaches a computer implemented method for analyzing sounds, such as audio tracks (as analyzing music – pp42, col. 2 lines 1-10), and automatically classifying the sounds in a space in which arousal is one axis and valence is another axis (the above analyzing using a valence arousal model – pp42, col. 2 lines 10-12; with a 2D plot – pp42, lines 15-20, and pp43, fig. 1);
 and the location of a sound or track in that arousal-valence space is automatically determined using a computer implemented system that analyses, measures or infers values for each of the following base feature parameters: harmonicity, turbulence, rhythmicity, sharpness, volume and linear harmonic cost, or any combination of two or more of those parameters (examiner notes that the above claim scope is in alternative language; Bai et al (“Dimensional Music Emotion…) teaches on pp44, Table II, with feature sets listing parameters, such as rhythm, loudness/volume (energy).

As per claim 2, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1 in which values of some or all of the parameters for a sound or music track are plotted in the arousal-valence space and the location or region defined by those values predicts the emotion likely to be triggered by that sound or track (as plotting the emotion – Fig. 1, and mapping the emotions to the song features – p43, col. 2 section A, lines 22-31).

As per claim 3, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1, in which values of some or all of the parameters for a sound or music track are plotted in the arousal-valence space (as the arousal-valence plot/space – Fig. 1) and the location or region defined by those values, e.g. the region bounded by those values (as the regions are bounded by +- 1 – pp 42, col. 2, lines 18-25; see also Fig. 5,6,7, showing the bounds of the plots), predicts the emotion likely to be triggered by that sound or track (pp 42, lines 8-10 – wherein the emotion is predicted by the sound/music).

As per claim 6, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1, in which an emotion is predicted by combining an automatically predicted arousal and valence value (as predicting the emotion from the arousal/valence value – pp43, col. 2 lines 34-40).

As per claim 7, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1, in which the predicted valence value is dependent on the predicted arousal value (as valence-emotion plane is used to predict arousal – fig. 1).

As per claim 8, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1, in which a linear regression algorithm for predicting arousal is based on a combination of one or more or all of the base feature parameters (as using regression models – pp44, col. 2 lines 18-24), with weightings determined by linear regressions (as calculating distances between the values – pp 48, col. 1, lines 1-10; the weighting is in the form of a normalization – pp 48, col. 2 lines1-3) and that predict levels of neurophysiological arousal in the listener (as predicting the results – pp 48, col. 1 lines 11-15; see pp 48, Table III for the valence/arousal parameters; which are used to predict the arousal in the listener – pp44, section 3, “A”, following into pp 45).

As per claim 9, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 8 in which the linear regression algorithm also takes into account the genre or type of the sound or music track (as using the MediaEval database – pp43, col. 1, section B, bottom – following into col. 2 lines 5-12, showing that the music can be categorized by song title, or other relevant music information).

As per claim 10, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1, in which a neural network algorithm, which takes as input some or all of the base feature parameters, is used to output both a predicted neural net arousal and neural net valance (as using Recurring Neural Networks {RNN} pp 46, col. 1 lines 15-20, with equation on pp 47, second col.)

As per claim 15, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1, in which the base feature parameters are one or more of the following: linear harmonic cost, volume, sharpness, rhythmicity, 50 Hz turbulence, 1 Hz turbulence, harmonicity, fundamental (examiner notes the alternative claim language “one or more”; Bai meets at least one of the listed feature parameters -- pp44, Table II, with feature sets listing parameters, such as rhythm, loudness/volume (energy).

As per claim 16, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1, in which a predicted arousal value by a linear regression algorithm is categorized into low, medium or high arousal values, which is then used by a valence hypothesis algorithm (as, using regressive models for training and predictions – pp45, lines 1-5 of both columns; see also, Fig. 4, for the trained VA models to detect music emotion;  the VA(Valence/Arousal) model has a low (quadrant IV), medium (quadrant I) and high values (quadrant II) in Fig. 1 on pp 45).

As per claim 17, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 15 in which the base parameters that are used in calculating a valence value depend on the predicted arousal value (as, using the features to generate a Valence value are then used to generate the arousal value – pp44, Fig. 3 and Fig. 4 – see regression model of VA values).

As per claim 18, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 16 in which the valence hypothesis algorithm uses look up tables based on the category of the predicted arousal value by the linear regression algorithm (as using MediaEval’s database/lookup table – pp45, col. 2 lines 6-12).

As per claim 19, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1, (i) in which for a high arousal value, a valence hypothesis algorithm takes the following base feature parameters as inputs: harmonicity, 1 Hz turbulence and rhythmicity; (ii) in which for a medium arousal value, a valence hypothesis algorithm takes the following base feature parameters as inputs: linear harmonic cost, sharpness and volume; or (iii) in which for low arousal value, a valence hypothesis algorithm takes the following base feature parameters as inputs: linear harmonic cost, fundamental, volume and 50 Hz turbulence (examiner notes the claim language being in the alternative and hence, meeting one of the claim limitations; Bai et al (“Dimensional Music Emotion…) teaches the mapped Valence-Arousal model – pp43, Fig. 1, with quadrant IV as low arousal, quadrant I as moderate arousal, and quadrant II as high arousal – with each using harmonics, sharpness, volume, as one of the many extracted features – pp44, section B, Table II). 
As per claim 22, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1, in which an algorithm for predicting valence is based on the averaging of the neural net valence outputted by a neural network and the predicted valence generated by a valence hypothesis algorithm; or in which an algorithm for combining an automatically predicted arousal and valence value is based on plotting arousal and valence values on the X and Y axes of the arousal-valence space, in which the location on the arousal-valence space is associated with specific mood or emotion (examiner notes the claim language being in the alternative and hence, meeting one of the claim limitations; Bai et al (“Dimensional Music Emotion…) teaches the use of predicted arousal and valence values based on a plot on X,Y axes and associating with a certain mood – pp 43, col. 1, lines 1-30, including fig1 plot of the valence-emotional plane; for the purpose of predicting music emotion – pp43, col. 1, lines 28-30).

	As per claim 24, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1, in which the base feature parameters and the outputs of the algorithms are averaged over one audio track (as, the windowing function has overlap – pp 43, Section II, lines 14-40 – the windowing function to take a time slice to derive features, then slides with overlap to extract the next set of features – and hence, the time slices overlap in time and the extracted features are duplicated, on the area overlap, and hence by definition, a representation of a feature averaged over time).


As per claim 53, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1, in which the method is not genre sensitive (as, the songs can be selected by title and other information, but does not include genre – pp43, col. 2, lines 8-12.

Claims 54,55 are system claims the perform steps common to claims 1-3,6-10,15-19,22,24,53 above and as such claims 54,55 are similar in scope and content to method claims 1-3,6-10,15-19,22,24,53 and therefore, claims 54,55 are rejected under similar rationale as presented against claims 1-3,6-10,15-19,22,24,53.  Furthermore, Bai et al (“Dimensional Music Emotion…) teaches local storage for the music – as storage database – pp43, col. 1, section B – MediaEval and Music Archive free songs; pp43, col. 2, section A – referring to retrieval of a song; and with respect to a user playback device, -- pp 42, col. 2, talks about users listening and appreciating music; examiner notes it is old and notoriously well know for user to carry smartphones/mp3 devices storing and playing such music.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,12,14,25,31,33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109).

As per claim 4, Bai et al (“Dimensional Music Emotion…) teaches the method of claim 1, in which the location of a sound or track in the arousal-valence space (as determining emotion via the arousal-valence space in response to a song/music – see Bai et al (“Dimensional Music Emotion…) pp43, col. 1 lines 1-30, including fig. 1; but Bai et al (“Dimensional Music Emotion…) does not explicitly teach automatically determines how that sound or track is then used; or in which the location of the sound or track in that in the arousal-valence space is used to automatically predict a mood or emotion to be experienced by a listener to that sound or track; however, Garten et al (20150297109) teaches detecting EEG response of a user due to reactions by the user (abstract), which in one embodiment, is the user’s emotional reaction to heard music – para 0014, and further selecting music based on a desired emotional state of the user compared to the current emotional state of the user (para 0017).  Therefore, it would have been obvious to one of ordinary skill in the art of music emotion processing to use/enhance the arousal-valence model information of Bai et al (“Dimensional Music Emotion…) in fig. 4, to tie in a predicted desired emotional state as taught by Garten et al (20150297109) (fig. 5, reflected into the system in fig. 4) because it would advantageously offer the user a list of music to enhance/change the user’s current emotional state/mood (para 0032 – treating depression using music therapy). 

As per claim 12, the combination of Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109) teaches the method of claim 1, in which a valence hypothesis algorithm for predicting valence is based on a combination of subjective response (see Bai in the claims above, regarding predicting valence and the emotion of the user; as well as pp 43, lines 1039) 
and Heart Rate Variability data, which predicts how positive or negative the emotions of the listener are going to be; or in which a valence hypothesis algorithm using HRV (Heart Rate Variability) data is validated using empirical evidence that associates positive valence with high vagal power, as indicated by high HRV, and negative valence as low vagal power, as indicated by low HRV (see Garten et al (20150297109), para 0819, using other biometrics of the user, such as HRV; and reflecting back on pp0082, Garten et al (20150297109) shows a low and high measurement of the Valence-Arousal dimensions – para 0082; using the biometric information including HRV – see also fig. 12).

As per claim 14, the combination of Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109) teaches the method of claim 12 in which the valence hypothesis algorithm takes as an input one or more of the base feature parameters as well as the output of the linear regression algorithms ( Bai et al (“Dimensional Music Emotion…) Fig. 4, as the model prediction in fig. 4 accepts the feature extracted parameters and the VA regression model as input).

As per claim 25, the combination of Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109) teaches the method of claim 1, (i) in which an audio track is also classified in terms of physical activity; or (ii) in which the location on the arousal-valence space is associated with a specific physical activity; or (iii) including the further step of automatically classifying a dataset of sounds or music in terms of their location in the arousal-valence space; or (iv) including the further step of automatically classifying music in terms of physical activities; or (v) including the further step of automatically constructing a playlist in terms of a preselected or desired mood or emotion to be experienced by a listener; (vi) including the further step of automatically constructing a playlist in terms of preselected physical activity (examiner notes and emphasizes the claim features being in the alternative “or”; see Garten et al (20150297109) matching the underlined claim elements -- in getting information of the current activity and their selection of music/songs – para 0088).

As per claim 31, the combination of Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109) teaches the method of claim 1, (i) including the further step of automatically streaming music depending on the listener's activity, such as working, exercising, driving, seeking pain relief, seeking relaxation, seeking mood enhancement; or (ii) including the further step of selecting sound or music to stream or otherwise provide to someone viewing online content (examiner notes and emphasizes the claim features being in the alternative “or”; see Garten et al (20150297109) matching the underlined claim elements -- in getting information of the current activity and their selection of music/songs – para 0088).

As per claim 33, the combination of Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109) teaches the method of claim 1, including the further step of selecting sound or music to stream or otherwise provide to someone viewing or listening to online content to optimize the likelihood of that person reacting in a desired way to that content (Garten et al (20150297109), as tracking the type of music the person is playing – para 0088, and then offering alternative music to change the persons reaction/mood – Figure 10, using information such as shown in Fig. 5) .

As per claim 34, the combination of Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109) teaches the method of claim 33, in which optimizing the likelihood of that person reacting in a desired way to that content includes reading or viewing or listening to that content, or purchasing goods or services advertised or promoted by that content ( Garten et al (20150297109), para 0642-0650, wherein the system tracks the type of songs are selected for an online dating profile, with established music preferences/content, including potential songs for future purchase).

As per claim 35, the combination of Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109) teaches the method of claim 1, in which the base feature parameters are derived from a neuro-physiological model of the functioning and response of one or more of the human lower cortical, limbic and subcortical regions in the brain to sounds (Garten et al (20150297109), as, measuring EEG brain scan data, as the user is listening to music and measuring the users emotion thru the EEG data – para 0057).

As per claim 36, the combination of Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109) teaches the method of claim 1, implemented by a system including a processor programmed for automatically analyzing sounds according to musical parameters derived from or associated with a predictive model of the neuro-physiological functioning and response to sounds by one or more of the human lower cortical, limbic and subcortical regions in the brain (Garten et al (20150297109), as, measuring EEG brain scan data, as the user is listening to music and measuring the users emotion thru the EEG data – para 0057); and in which the system analyses sounds so that appropriate sounds can be selected and played to a listener in order to stimulate and/or manipulate neuro-physiological arousal and valence in that listener (Garten et al (20150297109), as selecting the music to change the physiological response of the user – para 0032 – using music therapy to improve a state of depression).

As per claim 37, the combination of Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109) teaches the method of claim 36, (i) in which the system predictively models primitive spinal pathways and the pre-motor loop (such as the basal ganglia, vestibular system, cerebellum), all concerned with primal responses to rhythmic impulses, by analyzing beat induction, using a specifically calibrated onset window; or (ii) in which the system predictively models rhythmic pattern recognition and retention regions (such as the secondary auditory cortex of the temporal lobes) by using self-similarity/auto-correlation algorithms; or (iii) in which the system predictively models the activation of mirror neuron systems, which detect power, trajectory and intentionality of rhythmic activity, through one or more of: indices of rhythmic power, including computation of volume levels, volume peak density, “troughs”, or the absence of energy and, dynamic profiles of performance energy; or (iv) in which the system predictively models activation of mirror neuron systems by analyzing a profile of expenditure of energy (precipitous for high arousal, smooth for low) before and in between onsets, important mirror neuron information, by a computation of profiles of energy flow leading to significant articulations (examiner notes and emphasizes the claim features being in the alternative “or”; see Garten et al (20150297109) matching the underlined claim elements – as using other various physiological markers to detect emotion – para 0073, and matching patterns from the anterior cingulate cortex, prefrontal cortex – para 0074, and ebbs/flows of such signals based on positive and negative emotions – para 0075; and using the measurements to determine a similarity to other pieces of music – para 0167).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (“Dimensional Music Emotion…) in view of Gotgart et al (20180182256).

As per claim 11, Bai et al (“Dimensional Music Emotion…) teaches the algorithm for predicting arousal, as applied to claim 1 above, along with a linear regression algorithm and predicted neural net arousal by a neural network ((as using Recurring Neural Networks {RNN} pp 46, col. 1 lines 15-20, with equation on pp 47, second col.)), but does not explicitly teach averaging; Gotgart et al (20180182256) teaches averaging the results in a linear regression, neural network mapping (para 0074).  Therefore, it would have been obvious to one of ordinary skill in the art of the application of the neural network structure for valence/arousal calculations, as taught by Bai et al, with averaging, because it would advantageously account for all possible scoring by generating an average of the scoring to show the changing nature of the model results (Gotgart et al (20180182256), para 0073)     

Claim(s) 41 is rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109) in further view of Poltorak (20190201691). 

As per claim 41, the combination of Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109) teaches the method of claim 36, but does not explicitly teach (i) in which the system predictively models the functioning and response of Heschl's Gyrus to sound by determining levels of harmonicity and inharmonicity; or (ii) in which the system detects a principal fundamental through calculation of the harmonic product spectrum, then establishes degrees of harmonicity both within and among spectra of different fundamentals; or (iii) in which detection of a principal fundamental and the establishment of degrees of harmonicity is applied both to instantaneous moments, and to progressions of pitches and spectra in time (related to the tonotopic mapping of the area around Heschl's Gyrus) and is expressed in terms of linear harmonic cost, which represents both the rate at which the fundamental is changing, and the harmonic distance of the changes; or (iv) in which the system predictively models the neurophysiological sensing of simple timbre by Heschl's gyms, superior temporal sulcus, circular insular sulcus by analysing windows of harmonicity at instantaneous moments; or (v) in which the system predictively models melodic and harmonic progressions in terms of how far each STFT time slices deviates from the simple ratios of the harmonic series: Linear harmonic cost arises from STFT time slices whose fundamental frequency differs from that of the previous slice; Time slices with no change in fundamental have a cost of zero; or (vi) in which the system combines indices of change in rhythmicity and harmonicity, with auditory brainstem and cortical activity innervating the amygdala, hippocampus and core emotional regions affecting neurotransmission and endocrine systems, including the HPA axis, dopamine circuits and levels of, for example, norepinephrine, melatonin and oxytocin; or (vii) in which the system determines rhythmicity using an equation that relates R to B and S, such as the equation R=√B*S{circumflex over ( )}2, and where R is rhythmicity, B is beats per minute, and S is the mean of the beat strength; or (viii) in which the system determines rhythmicity using an equation that relates I to C and H such as the equation I=C/10−H, where I is inharmonicity, C is linear harmonic cost and H is instantaneous harmonicity; or (ix) in which the system determines turbulence using an equation that links T to H and P, such as T=dH/dt*P, where T is turbulence, H is harmonicity and P is energy during peak volume; or (x) in which the system determines rhythmicity using an equation that relates R to B and S, and where R is rhythmicity, B is beats per minute, and S is the mean of the beat strength; or (xi) in which the system determines rhythmicity using an equation that relates I to C and H, where I is inharmonicity, C is linear harmonic cost and H is instantaneous harmonicity; or (xii) in which the system determines turbulence using an equation that links T to H and P, where T is turbulence, H is harmonicity and P is energy during peak volume;
(Examiner notes the claim limitations are in the alternative; prior art Poltorak (20190201691) is used to reference/teach the underlined limitations); Poltorak (20190201691) teaches the tracking of harmonic information (para 0064) in the brainwave analysis (para 0064) for various gyrus areas (para 0042) including Heschl’s gyrus (para 0831) 
 Therefore, it would have been obvious to one of ordinary skill in the art of brainwave analysis and information gathering to modify the types of brain activity analysis as taught by the combination of Bai et al (“Dimensional Music Emotion…) in view of Garten et al (20150297109) with harmonic analysis of brainwaves from the gyrus area, as taught by Poltorak (20190201691) to improve other aspects of the user, including immune function, increased relaxation, and alleviation of stress ( Poltorak (20190201691), para 0515).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please note the following references on the PTO-892 form, as they relate to applicants claims/spec:
Park (20210353903) teaches sound source feedback, while sensing HRV, to relieve anxiety symptoms (abstract)
Sohne et al (20200035337) teaches various HRV measurements so as to generate a planed care of relaxing the emotions (para 0008-0011)
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        07/13/2022